MEMORANDUM **
Gina Marie Larsen appeals from the district court’s order revoking her supervised release and imposing a 6-month prison sentence followed by an additional 24-month term of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we reverse.
Larsen contends that the district court lacked jurisdiction to revoke her supervised release, because the amended petition for the arrest warrant did not contain sworn facts establishing probable cause. We agree.
The amended arrest warrant petition does not state the basis for probable cause on its face, but rather states that probable cause is based on attached documents. However, the record does not show that any documents establishing probable cause accompanied the amended petition at the time the warrant was issued. We conclude that the amended petition is insufficient to support a finding of probable cause. See United States v. Anderson, 453 F.2d 174, 177 (9th Cir.1971) (holding that written affidavit presented to the issuing officer must include facts establishing probable *624cause). Accordingly, because no valid arrest warrant was issued before the end of Larsen’s supervised release, the district court did not have jurisdiction to revoke supervised release. See 18 U.S.C. § 3583®.
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.